Citation Nr: 0840712	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  98-08 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to April 1969. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim seeking 
entitlement to service connection for a nervous condition.

The veteran's claim was previously remanded by the Board in 
June 1999, August 2003, and August 2005.

In November 1998, the veteran testified by videoconference at 
a personal hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of the hearing is of record.

The Board notes that the veteran submitted additional 
evidence after the final adjudication of her claim by the RO.  
In September 2008, the veteran waived RO consideration of her 
additional evidence.  See 38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  The veteran is not shown to have manifested a diagnosis 
of a psychiatric disorder until several years after her 
period of active service.

2.  A diagnosis of PTSD based on a verified stressor or other 
potentially verifiable event or incident of the veteran's 
period of active service is not demonstrated or otherwise 
sustainable.

3.  The currently demonstrated anxiety and depressive 
disorders are not shown to be due to the veteran's period of 
military service.


CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by PTSD due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  The veteran is not shown to have an acquired psychiatric 
disability manifested by anxiety or depression due to disease 
or injury that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 and Supp. 2007).  The regulations implementing VCAA have 
been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, however, the initial adjudication of the claim 
in September 1997 was prior to the passage of VCAA.

Nevertheless, in March 2004, September 2005, November 2005, 
and February 2006, the RO sent the veteran letters in which 
she was informed of the requirements needed to establish 
service connection for an acquired psychiatric disorder, to 
include PTSD.

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information she was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional evidence was subsequently added 
to the record.

The Board notes that in cases of alleged personal assault or 
rape, special development is required as outlined by the VA 
Adjudication Procedure Manual M21-1, Part III, Section 5.14, 
paragraph (d).  This special development was performed by the 
RO sending the veteran a letter in October 1999 which 
informed her of ways that she could document her claimed in-
service stressor through secondary means.

The veteran has asserted that she received treatment from the 
Holzer Medical Center in August 1969.  The record indicates 
that the RO attempted to assist the veteran in obtaining that 
treatment record.  In May 2006, Holzer Medical Center 
informed the RO that it would not forward the requested 
information unless the veteran's dates of treatment were 
indicated on the Authorization and Consent for Release 
Information form.  In September 2006, the RO informed the 
veteran that Holzer Medical Center would not release her 
treatment records without notice of the claimed date of 
treatment.  The RO requested that the veteran provide the 
requested information on the necessary form or obtain the 
private medical records herself.  The veteran did not respond 
to the RO's September 2006 letter.  The Board notes that the 
duty to assist in the development and adjudication of a claim 
is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 
522 (1996).  If a veteran wishes help, she cannot passively 
wait for it in circumstances where she may or should have 
evidence that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, 
reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  
As the RO attempted to assist the veteran in obtaining her 
private medical records and the veteran did not provide the 
needed information and authorization to obtain the applicable 
records, the duty to assist in this case has been fulfilled.

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) found 
that the VCAA notice requirements applied to all elements of 
a claim, to include determination of a disability rating and 
effective date.  Because of the decision in this case any 
deficiency in the initial notice to the veteran of the duty 
to notify and duty to assist in claims involving a disability 
rating and an effective date for the award of benefits is 
harmless error.

The record indicates that the veteran has been awarded 
Supplemental Security Income through the Social Security 
Administration (SSA).  However, according the December 1992 
SSA award letter, it appears that the award was for kidney 
and bladder disease unrelated to the present claim.  
Therefore, an additional remand for the SSA claim records is 
unnecessary and would not result in any additional benefit 
for the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159. A relevant examination was 
conducted in March 2003.

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision.

The veteran has been given ample opportunity to present 
evidence and argument in support of her claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).
Analysis

The veteran asserts that she has an acquired psychiatric 
disorder caused by a personal assault she experienced while 
on active duty.

The service treatment record does not reveal any complaints 
or findings of a psychiatric disability.  The veteran noted 
on her January 1969 discharge medical history report that she 
did not have, or had not had, any depression or excessive 
worry or nervous trouble of any sort; her psychiatric 
condition was noted to be normal on the discharge medical 
examination report in January 1969.  The veteran indicated on 
a service medical form in April 1969 that there had been no 
change in her medical condition since her January 1969 
separation medical examination.

The initial post-service medical evidence of a psychiatric 
problem was in June 1985 when a VA doctor provided a 
diagnosis of a chronic anxiety depression reaction.  A 
May 1986 VA treatment note indicates that the veteran had 
situational anxiety.  In May 1989, a VA examiner treated the 
veteran for nervousness in connection with the veteran's 
child facing court charges.  A VA treatment note from 
August 1992 indicates that the veteran was diagnosed with 
situational anxiety caused by her ex-husband.

The veteran related her history of sexual trauma from the 
military to a VA worker in February 1998.  The worker 
provided a diagnosis of depression and anxiety, not otherwise 
specified.  Sexual abuse counseling was recommended for the 
veteran.  An additional treatment note from May 1998 reveals 
that the veteran had depression secondary to her medical 
problems.  Psychological testing and evaluation carried out 
in May 1998 resulted in a diagnosis of somatoform disorder 
with delusional thinking and associated depression and 
anxiety.

During her videoconference hearing before the undersigned 
Acting Veterans Law Judge in November 1998, the veteran 
indicated that during basic training, she was assaulted by a 
fellow soldier.  She said that she was treated for her nerves 
while on active duty, but the hospital treated it as a 
stomach disorder.  She said that she received treatment from 
the Holzer Hospital in August of 1969 and was prescribed 
Valium.  She indicated that she had been diagnosed with PTSD 
within the previous year, and she had been diagnosed with 
depression and anxiety.  She said that VA physicians thought 
that her current symptoms were related to her in-service 
incident.

The initial diagnosis of PTSD in the record is contained in a 
VA treatment note from December 1998.  Additional VA 
outpatient records show treatment for PTSD and depression.

A VA psychiatric evaluation, which included a review of the 
claims files, was conducted in September 2000.  The veteran 
reported that her military trauma occurred in November 1968 
and January 1969.  The diagnoses were those of dysthmia, and 
mood disorder due to medical conditions, gastrointestinal 
illnesses.

An additional VA psychiatric evaluation was conducted in 
March 2003.  Here, the examiner provided diagnoses of PTSD, 
early onset, chronic, severe, and major depression, 
recurrent, severe, with psychotic features.  The examiner 
opined that the veteran fitted the current research 
literature associated with rape trauma syndrome.  He also 
opined that it was very likely that the veteran's symptoms 
were a result of military sexual trauma.  He said that the 
symptom set of prominent anxiety and depression was 
prototypical of persons with poor recovery from sexual 
assault.  It was also mentioned that in the examiner's 
experience, the presence of tactile hallucination in rape 
victims was common, and the particular nature of the 
veteran's tactile hallucinations of "things crawling on 
[her] legs" was consistent with the examiner's experience 
and other rape victims.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).

With regard to the second PTSD criterion, evidence of an in- 
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b)(West 
2002); 38 C.F.R. § 3.304.

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to its actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, a veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

In such cases, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

Moreover, a medical opinion diagnosing PTSD, such as in this 
case, does not suffice to verify the occurrence of the 
claimed in-service stressor.  See Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 
142 (1997).

In this case, there is no evidence that the veteran was 
"engaged in combat with the enemy," and the veteran does not 
contend otherwise.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154 are not applicable in this case.

To establish service connection for a veteran who had no 
combat experience, there must be independent evidence of 
record to corroborate the veteran's statement as to the 
occurrence of a claimed stressor.  See Doran, 6 Vet. App. at 
288-89.  The veteran's lay statements alone are not enough to 
establish the occurrence of an alleged stressor.  See Moreau, 
9 Vet. App. at 395; Dizoglio, 9 Vet. App. at 166.

The veteran has related that her service stressor was being 
sexually assaulted by a fellow soldier during basic training.

Despite VA's efforts to obtain sufficient information from 
the veteran to verify her claimed stressor, there is no 
evidence either during service or after service discharge to 
corroborate the incidents noted by the veteran.  As noted 
previously, while the veteran claimed that she was assaulted 
in November 1968 and January 1969, the service treatment 
records do not indicate that she sought treatment for a 
psychological problem.  Although the veteran received 
treatment for vomiting and diarrhea in November 1968 (the 
time of her first claimed assault), the service treatment 
records indicate that the veteran was seen in September and 
October 1968 for abdominal pains and gastrointestinal 
distress.  Thus, it appears that the physical complaints in 
November 1968 were not an isolated incident, and so they do 
not provide persuasive evidence of a psychological stressful 
incident unique to November 1968.  The Board finds that the 
evidence of record does not corroborate the veteran's account 
of her claimed stressor.

Consequently, because the veteran's service stressor cannot 
be verified, one of the required elements needed to establish 
service connection PTSD has not been shown.  Hence, on this 
record, the claim of service connection for PTSD must be 
denied.

Service connection also must be denied for an acquired 
psychiatric condition including any anxiety or depressive 
disorder.  The Board notes that the nexus opinion obtained in 
March 2003 supports the claim of service connection for a 
psychiatric disorder.  However, the examiner based his 
opinion on the presence of an unverified stressor from the 
veteran's active service.  It appears that he based his 
opinion on the veteran's recounted history of her experiences 
in the military.  The U.S. Court of Appeals for Veterans 
Claims has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (the fact that the 
veteran's history is recorded in medical records does not 
transform it into a competent medical opinion); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion on when it is based exclusively on the recitations of 
a claimant that have been previously rejected.)  As the March 
2003 VA examiner formed his etiology opinion based on an 
unsubstantiated account related by the veteran, his nexus 
opinion is of less persuasive value and does not provide a 
competent nexus between the veteran's present psychiatric 
disability and her active service.  Without competent 
evidence of in-service incurrence or aggravation of a disease 
or injury; and competent medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability, service connection cannot be granted.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board has considered whether service connection a 
psychosis could be established on a presumptive basis.  To 
establish service connection for a psychosis on a presumptive 
basis, the disability must manifest itself to a compensable 
degree within one year of the veteran leaving active duty.  
See 38 C.F.R. §§ 3.307, 3.309 (2008).  In this case, the 
veteran stated that she was treated for a nervous disorder at 
the Holzer Medical Center and at the Camden-Clark Memorial 
Hospital within a year after she left active duty.  However, 
the available records from the Holzer Medical Center from 
1969 indicate that the veteran was treated for a vaginal 
infection, not a nervous disorder.  Records obtained from 
Camden-Clark reveal that the veteran was seen for vaginitis 
and an appendectomy prior to her entering active duty.  

The available records are negative for any treatment for a 
nervous disorder, including a psychosis, within one year 
after the veteran left active duty.  The only notation of a 
possible psychosis was not until VA examination in March 
2003, when the diagnoses included major depression with 
psychotic features.  Without a psychosis manifesting itself 
to a compensable level within a year of the veteran leaving 
active duty, service connection for a psychosis cannot be 
established on a presumptive basis.

With respect to the statements from the veteran in support of 
her claims, such lay statements are not competent evidence to 
establish the diagnosis of PTSD or a nervous disorder.  Any 
questions of medical diagnosis or causation require the 
specialized knowledge and experience of a trained physician.

A layperson is not competent to make a determination that a 
particular disability is the result of service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Additionally, her current lay 
assertions about events or incidents in service are found to 
be unreliable and inconsistent with the service treatment and 
personnel records.  The Board observes that the veteran has 
stated that she was discharged for fraudulent enlistment 
because her recruiter forged her parent's signatures on her 
enlistment papers.  However, the service personnel records 
reveal that the veteran was discharged for fraudulent 
enlistment because her General Educational Development Test 
scores did not meet the required levels for admission to the 
armed forces.  Due to their inconsistent nature, the Board 
finds the veteran's lay statements to be of less persuasive 
value.

In summary, because all of the elements required for a 
finding of service connection for PTSD or an anxiety or 
depressive disorder are not shown, the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
doctrine of reasonable doubt is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.



____________________________________________
James W. Loeb
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


